SUMMARY ORDER
Petitioner Terry Smith (“Smith”), proceeding pro se, appeals a January 26, 2005 decision by District Court Judge David N. Hurd of the Northern District of New York granting summary judgment in favor of Appellees on Smith’s 42 U.S.C. § 1983 complaint. The court found that Smith had failed to exhaust available administrative remedies, as required by the Prison Litigation Reform Act of 1996 (PLRA), 42 U.S.C. § 1997e(a). We assume the parties’ familiarity with the facts, the procedural history, and the issues on appeal.
We affirm the judgment of the court below for substantially the reasons given in the amended report and recommendation of Magistrate Judge Peebles, as adopted by the district court. The record *831in this case does not support Smith’s argument that Appellees’ actions inhibited exhaustion of remedies in this case. See Ziemba v. Wezner, 366 F.3d 161, 163 (2d Cir.2004). A letter from the Inmate Grievance Program at the Great Meadow Correctional Facility informed Smith of the relevant policies, but he failed to direct his grievance to the proper facility, as advised in the letter. Furthermore, Smith has not provided any basis for this court to find “special circumstances” that might have justified his delay of approximately three years in filing his administrative grievance. See Giano v. Goord, 380 F.3d 670, 677 (2d Cir.2004).
We have considered all of Smith’s remaining arguments and find them to be without merit. Accordingly, the judgment of the district court is AFFIRMED.